                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


ALVA SANSOM,

                              Plaintiff,

v.                                               CIVIL ACTION NO. 2:17-cv-04444

TSI CORP.,

                              Defendant.



                        MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is the plaintiff’s unopposed Motion to Amend Motion

to Amend Deadline and Complaint [ECF No. 63]. Also before the court is the

plaintiff’s unopposed Amended Motion to Amend Deadline and Complaint [ECF No.

63-1]. For the reasons that follow, the Motions are GRANTED.

     II.      Background

           The Scheduling Order [ECF No. 26] in this case specifies that (1) the

amendment of pleadings and joinder of parties shall be completed by June 7, 2018

and (2) the amendment of pleadings and joinder of parties is subject to Rules 15 and

16, and the accompanying rules governing the joinder of parties. Scheduling Order

1–2. On November 15, 2018, the plaintiff filed a Motion to Amend Deadline and


                                             1
Complaint [ECF No. 62]. On November 19, 2018, the plaintiff filed a Motion to Amend

Motion to Amend Deadline and Complaint [ECF No. 63], seeking an order permitting

the plaintiff to amend the initial motion to amend. The court now GRANTS that

Motion [ECF No. 63].

          The plaintiff also filed an Amended Motion to Amend Deadline and Complaint

[ECF No. 63-1] on November 19, 2018, in which the plaintiff moves to amend his

Complaint [ECF No. 1] to add the following parties as defendants: Alutiiq Technical

Services, LLC and Alutiiq LLC (collectively “Alutiiq”); the West Virginia National

Guard; and Major General James A. Hoyer, in his official capacity as Adjutant

General of the West Virginia National Guard. The plaintiff also seeks to delete the

Family and Medical Leave Act cause of action and to make minor changes to address

information. Lastly, the plaintiff seeks a new scheduling order. The plaintiff states

that the current defendant, TSI Corp. (“TSI”), does not object to the amended motion

to amend.1

      III.    Legal Standard

          In order to amend after an established deadline, “a moving party first must

satisfy the good cause standard of Rule 16(b). If the moving party satisfies Rule 16(b),

the movant then must pass the tests for amendment under Rule 15(a).” Marcum v.

Zimmer, 163 F.R.D 250, 254 (S.D. W. Va. 1995). Under the Rule 16(b) standard, a

party seeking to amend the scheduling order must demonstrate “good cause,” which



1   TSI also filed a Stipulation [ECF No. 64] stating that it does not oppose the plaintiff’s motions.
                                                      2
is typically shown by establishing that the reason for the amendment was not

otherwise discoverable through “due diligence.” Id.

      Rule 15(a)’s more liberal standard, on the other hand, requires the court to

analyze the “bad faith of the party seeking to interpose an amendment and the

prejudice to the opposing party.” Id. (quoting Johnson v. Mammoth Recreations, Inc.,

975 F.2d 604, 609 (9th Cir. 1992)). Under Rule 15, “[t]he court should freely give leave

when justice so requires.” Fed. R. Civ. P. 15(a). Such “leave to amend a pleading

should be denied only when the amendment would be prejudicial to the opposing

party, there has been bad faith on the part of the moving party, or the amendment

would be futile.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986).

      The plaintiff’s amendment must also comply with applicable joinder rules: To

amend a complaint to add additional parties after the filing of a responsive pleading,

“a movant must seek leave of the court pursuant to Rule 15 of the Federal Rules of

Civil Procedure, and he must demonstrate compliance with either Rule 19 or Rule 20,

the procedural rules pertaining to joinder of parties.” Adkins v. Labor Ready, Inc.,

205 F.R.D. 460, 462 (S.D. W. Va. 2001) (emphasis added). Rule 19 governs the

required joinder of parties. Rule 19 provides:

             A person who is subject to service of process and whose
             joinder will not deprive the court of subject-matter
             jurisdiction must be joined as a party if: (A) in that person's
             absence, the court cannot accord complete relief among
             existing parties; or (B) that person claims an interest
             relating to the subject of the action and is so situated that
             disposing of the action in the person's absence may: (i) as a
             practical matter impair or impede the person's ability to

                                           3
               protect the interest; or (ii) leave an existing party subject
               to a substantial risk of incurring double, multiple, or
               otherwise inconsistent obligations because of the interest.

Fed. R. Civ. P. 19(a).

         Rule 20 governs the permissive joinder of parties. Rule 20 states that parties

may be joined in one action as defendants if: “(A) any right to relief is asserted against

them . . . with respect to or arising out of the same transaction, occurrence, or series

of transactions or occurrences; and (B) any question of law or fact common to all

defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

   IV.      Discussion

         I will address the propriety of the plaintiff’s amendment under each Rule in

turn.

                                        a. Rule 16(b)

         With respect to Rule 16(b), the court finds good cause to permit the plaintiff to

amend his Complaint. The plaintiff brought this wrongful termination case against

his employer, TSI. The plaintiff seeks to join additional defendants to this action

based on evidence developed during the course of discovery.

         In the defendant’s responses to the plaintiff’s first set of discovery requests,

which the plaintiff received on or about May 29, 2018, the defendant responded that

the project that the plaintiff worked on ended on March 31, 2016. Pl.’s Am. Mot. Am.

Compl. (“Pl.’s Am. Mot.”) [ECF No. 63-1] at 3. However, as discovery continued, the

defendant disclosed that the foregoing information was incorrect and that the


                                             4
defendant had continued to employ individuals in the plaintiff’s position. Id. The

plaintiff contends further that an email produced in late October 2018 clarified the

role of the defendant in the plaintiff’s termination decision, demonstrating that the

termination of the plaintiff’s employment was recommend by or based on input from

the parties the plaintiff seeks to join: Alutiiq; the West Virginia National Guard; and

Major General James A. Hoyer. Id. at 3–4. (Counsel for both parties, however, called

my chambers on November 26, 2018, advising that the email was actually produced

in August 2018. Attempting to amend pleadings in this court by telephone is and has

always been unavailing. Nonetheless, the court finds the error regarding the date the

email was produced to be immaterial, as it is undisputed that the email was produced

well after the established deadline for amendment.) This court has previously found

that a plaintiff was diligent for Rule 16(b) purposes where the plaintiff moved to

amend her complaint based on facts learned during discovery. See, e.g., Earle v. City

of Huntington, No. 3:14-29536, 2017 WL 1428720, at *1 (S.D. W. Va. Apr. 20, 2017).

Based on the foregoing, the court finds the plaintiff has satisfied Rule 16(b).

                                      b. Rule 15(a)

      The plaintiff has also satisfied Rule 15(a). There is no indication that the

plaintiff is seeking amendment in bad faith or that the amendment would be futile.

Likewise, there is no indication that the amendment would be prejudicial. First, TSI

does not oppose the Motion. Further, because the court will issue a new scheduling

order for this matter, the new defendants will have a fair and full opportunity to


                                           5
engage in discovery.2 See Burton v. Youth Servs. Int’l, Inc., 176 F.R.D. 517, 521 (D.

Md. 1997) (“If a party can demonstrate that the amendments are needed . . . or that

further discovery is necessary because of facts justifiably learned for the first time

near the end of discovery, a judge should exercise her discretion to . . . amend the

existing schedule.”). Under Rule 15(a), “[t]he court should freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a). The court finds Rule 15(a) satisfied.

                                         c. Joinder Rules

       The plaintiff’s amendment must additionally comply with either Rule 19 or

Rule 20. See Adkins, 205 F.R.D. at 462. Without addressing whether the new

defendants are necessary parties under Rule 19, the court finds the plaintiff’s

amendment satisfies Rule 20, governing permissive joinder of parties. While the

plaintiff’s Motion does not state how it complies with either joinder rule, the

proposed amendment asserts claims against the new defendants arising out of the

termination of the plaintiff’s employment at TSI, satisfying Rule 20’s first

requirement. The court also finds that a question of law or fact common to all

defendants will arise in the action.3 For these reasons, the plaintiff has satisfied

Rule 20.




2Discovery is currently scheduled to close on December 31, 2018.
3Although the court finds the plaintiff’s amendment complies with Rule 20, the court does not decide
whether the amendment relates back under Rule 15(c)(1). Such a ruling is premature. The
requirements for relation back as set forth in Rule 15(c)(1)(C), which apply when an amendment
adds parties, differ from the requirements of Rule 20. See Goodman v. Praxair, Inc., 494 F.3d 458,
467 (4th Cir. 2007) (listing the requirements under Rule 15 for relation back where an amendment
changes the party against whom a claim is asserted).
                                                 6
   V.      Conclusion

        The court GRANTS the plaintiff’s Motion to Amend Motion to Amend Deadline

and Complaint [ECF No. 63]. The court also GRANTS the plaintiff’s Amended Motion

to Amend Deadline and Complaint [ECF No. 63-1], except to the extent that it seeks

any rulings that concern or implicate substantive issues, such as the statute of

limitations or the doctrine of relation back.

        The court DIRECTS the Clerk to file the Corrected First Amended Complaint

[ECF No. 63-2] as the operative pleading in this matter. Further, the court DIRECTS

the plaintiff to obtain appropriate service of process upon the newly-joined defendants

pursuant to the Federal Rules of Civil Procedure. An amended scheduling order

follows.

        The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                        ENTER:       November 26, 2018




                                           7
